Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. Applicant’s election without traverse of group II in the reply filed on February 15, 2022 is acknowledged.
                                               Status of the Application
2. The restriction requirement has been withdrawn in view of the amendment of claim 1 incorporating the limitations of canceled claim 5. Claims 1-4 and 6-20 are considered for examination.

Nucleotide and/or Amino Acid Sequence Disclosures
3.   The specification is objected because of the following informalities:
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.
      (i)  Sequences appearing in the specification (see at least para 00150) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Further the application contains no sequence listing either in the form of a paper copy or in a computer readable form.  Appropriate correction is required.
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US 2014/0155276).
      Pham et al. teach  method of claim 1, 8, to load a bead support into a reaction well of a plurality of reaction wells of a substrate, each reaction well having an inlet opening at a first surface of the substrate, the method comprising: introducing a suspension having a plurality of bead complexes onto the substrate, a bead complex of the plurality of bead complexes including a magnetic bead coupled to the bead support, wherein the bead support has a polynucleotide attached thereto (para 0022-0023, 0029, 0071, 0096-0097: indicating introducing  bead complexes comprising a polynucleotide attached there to loading on to an array comprising reaction regions or wells, wherein bead complex comprises a magnetic bead and the array has a first surface and a second surface); moving a magnetic apparatus parallel to a second surface of the substrate, the second surface opposite the first surface, the magnetic bead drawn to the first surface, the bead support entering into the reaction well of the plurality of reaction wells (para 0023, 0026-0027, 0029-0039, 0071, 0098-0103: indicating applying magnetic force to 
   With reference to claim 2, Pham et al. teach that the magnetic bead has a bead diameter larger than an opening of the plurality of reaction wells and wherein the bead support has a bead diameter smaller than the opening of the plurality of reaction wells (para 0037).
  With reference to claim 3-4, Pham et al. teach that the magnetic apparatus comprises a pair of magnets separated by an inert material wherein a first magnet of the pair of magnets has a north pole disposed adjacent the second surface of the substrate and the second magnet of the pair of magnets has a south pole disposed adjacent the second surface of the substrate (para 0205-0207, 0027).
  With reference to claim 6-7, Pham et al. teach that the method further comprising amplifying the polynucleotide to provide multiple copies of the polynucleotide on the bead support and sequencing the polynucleotide attached to the bead support in the reaction well of the substrate (para 0253-0256). 
  With reference to claim 9, Pham et al. teach that wherein the bead support is coupled to a second polynucleotide having a linker moiety disposed distal from the bead support, the magnetic bead having a complementary linker moiety, the bead complex formed when the linker moiety of the bead support links with the complementary linker moiety of the magnetic bead para 0012, 0017 0071, 0254, 0198-0199).

  With reference to claim 11, Pham et al. teach that wherein separating the polynucleotide from the second polynucleotide includes washing with a low ionic strength aqueous solution (para 0077).
   With reference to claim 12, Pham et al. teach that separating the polynucleotide from the second polynucleotide includes heating the substrate (para 0207).
   With reference to claim 13, Pham et al. teach that the method further comprising: generating a template nucleic acid including a capture sequence portion, a template portion, and primer portion modified with a linker moiety; capturing the template nucleic acid on the bead support, the bead support having a plurality of capture primers complementary to the capture sequence portion of the template nucleic acid, the capture primers hybridizing to the capture sequence portion of the template nucleic acid; and linking the captured template nucleic acid to a magnetic bead having second linker moiety to form the bead complex, the second linker moiety attaching to the first linker moiety (para 0012-0015, 0071).
   With reference to claim 14, Pham et al. teach that the method further comprising extending the capture primer complementary to the template nucleic acid to form the polynucleotide comprising a sequence target nucleic acid attached to the bead support (para 0071-0077).

    With reference to claim 18, Pham et al. teach that the method further comprising amplifying the sequence target nucleic acid to form a population of sequence target nucleic acids on the bead support in the reaction well (para 0253-0256). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0155276) I view of Turner et al. (US 2014/0295498).
                   Pham et al. teach a method of 1-4, 6-18, for loading a bead-template complex on to an array comprising reaction sites as discussed above in section 4.
         Although Pham et al. teach amplification in reaction sites on the array however 
Pham et al did not specifically teach performing amplification by recombinase polymerase amplification (RPA) wherein RPA includes performing RPA for a first period, washing, and performing RPA for a second period, the first period shorter than the second period.
         Turner et al. teach a method of amplification on an array comprising reaction chambers comprising polymerase-polynucleotide bead complex bound capture primers by recombinase polymerase amplification, wherein the amplification comprises two or more rounds wherein after each step washing, purifying the products and repeating the amplification steps (para 0126-0130, 0181).
            It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filling date of the invention to combine the method of Pham et al.  with the recombinase polymerase amplification (RPA) as taught by Turner et al. to develop an improved. The ordinary person skilled in the art before the effective filling date of the invention would have motivated to combine the method as taught by Pham et al. with the RPA as taught by Turner et al. and have a reasonable expectation of success that the combination would result in improved method that requires no thermal cycling and reduces and washing and purification after each step of amplification would reduce non-specific products because Turner et al. explicitly taught that RPA requires 
                                                        Conclusion
             No claims are allowable.         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637